Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 
	The independent claim 1 from U.S. Application 16/560,891 is compared with independent claim 1 of U.S. Patent No. 10,447,306, which is shown below.

U.S. Application 16/786,089
U.S. Application 16,774,300
a non-volatile memory
a non-volatile memory
a controller, configured to control the non-volatile memory and comprising a cyclic redundancy check engine
a controller, configured to control the non-volatile memory and comprising a cyclic redundancy check engine
wherein, in response to an uncorrectable marking command issued by a host, the controller operates the cyclic redundancy check engine to provide a specific cyclic redundancy check code to mark that a logical address segment indicated by the uncorrectable marking command is uncorrectable
wherein: in response to an uncorrectable marking command issued by a host, the controller operates the cyclic redundancy check engine to encode a data pattern with a biased encoding seed to generate biased cyclic redundancy check code



Claim 1 of U.S. Application U.S. Application 16/786,089 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Application 16,774,300. Although, the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Application 16/786,089 discloses all of the elements of the independent claim 1 of U.S. Application 16,774,300, except the controller 
	Independent claim 8 is also rejected on the ground of nonstatutory obviousness-type double patenting. The same or similar reasoning is provided as given above for claim 1.
The Dependent claims 2-7 and 9-14 are also rejected on the ground of nonstatutory obviousness-type double patenting over claims 2-10 of U.S. Application 16,774,300 for having obvious variations.

       Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
	  EA   
           2/12/21

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112